UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2008 Commission File No. 0-29320 GAMECORP LTD. (Exact name of Registrant as specified in its charter) 144 Front Street West, Suite 700 Toronto, Ontario M5J 2L7 (Address of principal executive offices) Eiger Technology, Inc (Former name, if changed since last report.) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. x Form 20-F ¨ Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ¨ Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes ¨ No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- SUBMITTED HEREWITH Exhibits 99.1 Press Release Dated August 29, 2008 99.2 Financial Statements for the Quarterly Period Ended June 30, 2008 99.2 Management's Discussion & Analysis for the Quarterly Period Ended June 30, 2008 99.4 Form 52-109F2 - Certification of Interim Filings (CEO) 99.5 Form 52-109F2 - Certification of Interim Filings (CFO) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Gamecorp Ltd. (Registrant) Date:August 29, 2008 By: /s/ Gary N. Hokkanen Name: Gary N. Hokkanen Title: Chief Financial Officer
